Citation Nr: 0915132	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-17 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus, or 
ringing in the ears.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2006 and November 2007 ratings 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The November 2006 
rating decision denied entitlement to a TDIU, and the 
November 2007 rating decision denied entitlement to service 
connection for hearing loss, tinnitus, and a left hip 
disability.

In July 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

This case was previously before the Board in September 2008, 
when it was remanded for additional development.  That 
development has been accomplished, and the case has been 
returned to the Board for further review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's bilateral hearing loss 
is etiologically related to in-service noise exposure.

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's tinnitus is 
etiologically related to in-service noise exposure.

3.  The preponderance of the competent and probative evidence 
of record is against finding that the Veteran's left hip 
disability had its onset in service or was causally related 
to or aggravated by any service-connected disability.

4.  The Veteran's service-connected disabilities have not 
been shown to prevent him from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, bilateral 
hearing loss was incurred as a result of his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2008).

2.  Resolving doubt in favor of the Veteran, tinnitus was 
incurred as a result of his active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

3.  A left hip was not incurred in or aggravated by active 
service, and was not proximately due to aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in July 2006, 
January 2007, September 2007, and October 2008, in which the 
RO advised the appellant of the evidence needed to 
substantiate his service connection and TDIU claims.  The 
appellant was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  These 
letters further advised the Veteran as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
The Board notes that only the July 2006 letter was issued 
prior to the initial adjudication of the Veteran's TDIU claim 
in November 2006, and only the January 2007 and September 
2007 letters were issued prior to the November 2007 rating 
decision for the remaining claims.  His claims, however, were 
subsequently readjudicated in a February 2009 supplemental 
statement of the  case (SSOC).  Thus, any deficiencies in the 
content or timeliness of the notice letters would not be 
prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO arranged for the 
Veteran to undergo a VA examination for his left hip claim in 
January 2009 and for his hearing loss and tinnitus claims in 
December 2008.  While the Veteran has not been provided with 
an examination with respect to his TDIU claim, the Board 
finds that an examination is not necessary for an equitable 
disposition of this claim.  As will be discussed below, the 
Board notes that the Veteran's TDIU claim is based largely on 
his left hip disability.  Because service connection for a 
left hip disability has been denied, an examination is not 
needed to determine whether he cannot work due to his left 
hip disability and his service-connected disabilities.  In 
short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the Veteran's claims 
and by providing VA examinations for the service connection 
issues decided herein.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Service Connection

The Veteran is seeking service connection for bilateral 
hearing loss, tinnitus, and a left hip disability.  He 
essentially contends that the hearing loss and tinnitus were 
incurred as a result of noise exposure while working on jets 
in service.  He contends that his left hip disability is 
secondary to a service-connected left foot disability.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).
	
Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss or 
arthritis, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2008).  The Court has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal. See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been the VA's practice and thus suggests that the recent 
change amounts to a substantive change in the regulation.  
For this reason and given that the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the veteran's claims under the prior version of 38 
C.F.R. § 3.310 as it is more favorable to the veteran.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A.  Hearing Loss and Tinnitus

The Veteran's current hearing loss and tinnitus disabilities 
are confirmed by the December 2008 VA audiological 
examination report.  This report reflects that the Veteran's 
right ear audiological thresholds were 25, 40, 65, 65, and 70 
decibels, for an average of 60 decibels.  His left ear 
audiological thresholds were 25, 45, 70, 75, and 80 decibels, 
for an average of 68 decibels.  His speech recognition scores 
were 80 percent for the right ear and 76 percent for the left 
ear.  It also reports that the Veteran complained of 
occasional tinnitus that is worse at night when he is not 
wearing his hearing aids.

In terms of in-service noise exposure, the Veteran has 
reported that he was exposed to loud noise while working on 
jets and reciprocal engines during service.  At his July 2008 
hearing, the Veteran testified that he did not wear hearing 
protection during service.  He testified that he had a lot of 
ringing and similar problems with his ears while in service, 
but he did not report it because he thought he would have 
probably ended up in the hospital.  The Board notes that the 
Veteran's DD Form 214 reflects that he was an aircraft engine 
mechanic during service.  While the evidence of record does 
not support a presumption of combat, so as to warrant 
application of 38 U.S.C.A. § 1154(b) (West 2002), the Board 
does find that loud noise exposure is consistent with the 
circumstances surrounding service as an aircraft engine 
mechanic, and the Veteran is competent to describe loud noise 
exposure.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board therefore finds that the Veteran was likely exposed 
to loud noise during service.

In summary, there appears to be no dispute as to the fact 
that the Veteran has a current bilateral hearing disability 
and tinnitus.  The Board has further established that the 
Veteran suffered acoustic trauma during service.  Thus, the 
remaining question that must be resolved is whether the 
Veteran's hearing loss and tinnitus are related to his in-
service noise exposure.  

The December 2008 VA examination report provides the only 
etiology opinion from a medical expert on this issue.  The 
examination report includes a discussion of in-service 
physical examinations from his enlistment in March 1951, from 
March 1953, and from his separation in March 1954.  The 
entrance examination report lists a score of 15/15, while the 
remaining reports note scores of 15/15 on the whispered voice 
test and 15/15 on the spoken voice test.  The examiner also 
noted that an initial audiological evaluation at a 
Connecticut VAMC in December 2005 revealed mild to profound 
sensorineural hearing loss above 250 Hertz bilaterally.  

With respect to the Veteran's medical history, the Veteran 
reported that symptoms of bilateral hearing loss and 
occasional bilateral tinnitus began during his military 
service.  He stated that the tinnitus occurs once in a while, 
mostly at night when he is not using his hearing aids.  
Tinnitus was not noted at the time of examination.  The 
Veteran noted occupational noise exposure while working at a 
printing press and recreational noise exposure as a hunter.  
He stated that no hearing protection was used in service or 
while hunting, but that it may have been used at the printing 
press.  

The examiner diagnosed mild to severe sensorineural hearing 
loss at 750 Hertz to 4000 Hertz bilaterally, as well as 
occasional bilateral tinnitus.  The etiology opinion, which 
was prepared by a VA audiologist after review of the claims 
folder and examination of the Veteran, concludes that it is 
at least as likely as not that the Veteran's hearing loss and 
tinnitus are related to his history of military noise 
exposure.  In support of this opinion, the examiner cited the 
fact that only the voice test was performed at the time of 
discharge and that there was no other audiometric data 
available.

The Board finds this opinion to be probative to the issues at 
hand, as the record confirms that the Veteran was exposed to 
loud noise for prolonged periods during service and that he 
has a current hearing loss disability.  Thus, having resolved 
any remaining doubt in favor of the Veteran, the Board finds 
that entitlement to service connection for bilateral hearing 
loss and tinnitus is warranted.



B.  Left Hip Disability

The Veteran has also claimed entitlement to service 
connection for a left hip disability.  He contends that this 
disability was caused by limping for many years as a result 
of his service-connected left foot disability.  While the 
Veteran has not expressly claimed that he incurred the left 
hip disability while in service, the Board will also consider 
whether service connection may be granted on a direct or 
presumptive basis.

The Veteran's March 1951 entrance examination report notes no 
pertinent disability, including specific findings of no 
abnormality of the pelvis or the extremities.  He 
specifically denied having ever had stiff joints or arthritis 
in a March 1951 medical history report.  The Veteran's 
service treatment records do not indicate that he ever 
complained of or was treated for a left hip condition.  In 
particular, the March 1953 examination report notes no 
clinical abnormality of the musculoskeletal system or the 
lower extremities.  While abnormality of the lower 
extremities is noted on his March 1954 discharge examination, 
an accompanying note explains that the Veteran had a history 
of deformity of the head of the third metatarsal on the left 
foot, and there is no mention of a left hip disability.  

A November 2005 VA medical record notes that x-rays taken 
after the Veteran complained of hip pain revealed 
degenerative changes of the bilateral femoral/acetabular 
articular surfaces in view of osteophyte due to common 
subchondral sclerosis and loss of cartilaginous height, left 
greater than right.  No acute clinical or trabecular defect 
was demonstrated.  

A February 2006 VA foot examination report notes that there 
is increased foot pain, left knee pain, and at times left hip 
pain when the Veteran's left foot disability flares up.  It 
was noted that the Veteran was limping on the left.  February 
2006 x-rays of the left hip revealed degenerative changes 
manifested by cartilage loss, sclerosis, and minimal 
osteophyte formation.  No fractures or dislocations were 
seen.  No opinion was offered as to whether there was a 
connection between the Veteran's left foot disability and his 
left hip disability.  

A May 20007 VA neurosurgery clinic record notes that the 
Veteran was referred to the clinic for evaluation of back and 
leg pain in light of left hip arthritis disease.  The Veteran 
described his left hip pain as radiating to his groin on the 
left side.  He also reported that he has pain in his left 
buttock, wrapping around his lateral thigh, but ceasing at 
the knee without extension into the leg or foot.  He denied 
numbness, tingling, or sensory loss.  The Veteran has 
difficulty walking secondary to the pain, but resting seemed 
to help.  Hip injections had resulted in moderate to good 
relief.  X-rays from April 2007 showed moderate to severe 
osteoarthritis in the left hip.  

The Veteran underwent a VA joints examination in January 
2009.  According to the examination report, the Veteran 
complained of "[d]aily left hip pain, weakness, stiffness, 
no swelling, heat and redness, instability or giving way, 
'locking,' +fatigability, and lack of endurance due to 
pain."  It was noted that the Veteran uses a cane and a 
walker for stability and that he was being treated with 
tramadol.  During flare-ups of joint disease, no crutches, 
brace, or corrective shoes were needed.  The Veteran had no 
history of left hip surgery or injury.  There were no 
episodes of dislocation or recurrent subluxation.  The 
Veteran was very limited with regards to his mobility due to 
pain from his hip, and it was noted that he no longer worked 
due to hip and back pain.  

On physical examination, the examiner found a limping gait 
and functional limitations on standing and walking.  Left 
foot callosities due to a history of foot surgery were found, 
but there was no breakdown or unusual shoe wear pattern that 
would indicate abnormal weight bearing.  On range of motion 
testing, there was objective evidence of painful motion, with 
tenderness to palpation with no edema, effusion, instability, 
weakness, redness, heat, abnormal movement, or guarding of 
movement.  The joint was painful on motion but the range of 
motion or joint function was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use times three.

On flexion, pain began at around 45 to 50 degrees and at 30 
degrees on extension.  Pain on adduction began at 10 to 15 
degrees, and pain on abduction began at 30 to 35 degrees.  On 
external rotation, pain began at 20 degrees and at 10 degrees 
on internal rotation.  While it was noted that the January 
2009 left hip films were not well centered and should be 
repeated, the examiner did note that there were severe 
degenerative changes.

The examiner's impression was that the Veteran had 
degenerative joint disease of the left hip with moderate 
residual functional impairments.  It was noted to not be 
likely that his left hip degenerative joint disease was due 
to service, or the result of the Veteran's service-connected 
left foot disability.  The examiner further noted that it was 
not likely that the degenerative joint disease of the left 
hip was permanently aggravated by his left foot disability.  
The examiner explained that the records do not demonstrate 
any injury to the Veteran's left hip during service and noted 
that one would expect contralateral hip problems if the hip 
problem was due to or aggravated by favoring from his 
service-connected left foot condition.  

The Board is aware that the Veteran sincerely believes that 
his current left hip disability is a result of his left foot 
disability.  However, as a lay person he lacks the requisite 
medical knowledge and education necessary to render a 
probative opinion regarding causality of medical disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
discussed in detail above, a VA physician considered the 
question, but determined that the Veteran's left hip 
disability is unrelated to his service-connected left foot 
disability.

In short, the Board finds that direct or presumptive service 
connection is not warranted because there is no evidence of a 
left hip disability in service and no evidence of left hip 
arthritis within one year of his separation from service, and 
no current disability has otherwise been shown to be 
otherwise related to service.  Nor may service connection be 
granted secondary to the service-connected left foot 
disability, as the only probative etiology opinion of record 
finds that the left foot disability did not cause or 
aggravate the left hip disability.  As the preponderance of 
the probative evidence of record is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



III.  TDIU

The Veteran is also seeking entitlement to a TDIU.  He 
essentially asserts that he is unable to work as a result of 
his current disabilities. 

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2008).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, 'presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider.'  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration.

Before discussing this issue on the merits, the Board notes 
that the February 2009 SSOC deferred consideration of the 
TDIU claim and cited Harris v. Derwinski, 1 Vet. App. 180 
(1991), as justification despite the Board's instruction to 
readjudicate this claim.  The Court has held that the Board 
is obligated by law to ensure that the RO complies with its 
directives; and where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board finds that the failure to readjudicate the TDIU 
claim is harmless, however, as the Board itself had merely 
intended to defer adjudication of that claim pending 
development and readjudication of the remaining claims on 
appeal.  As the agency of original jurisdiction did not 
subsequently reach a different conclusion as to the 
disposition of those claims, the Board believes that the 
"deferral" in the SSOC actually constituted an 
adjudication, as the agency essentially noted that his other 
claims remained denied, and there was no basis for altering 
its denial of the TDIU claim at this time.  Thus, the agency 
of original jurisdiction appeared to implicitly consider new 
evidence associated with the record as it pertained to the 
TDIU claim.  The Board therefore finds that there is no 
prejudice to the Veteran in the Board's present consideration 
of the TDIU claim.

In the case at hand, the Veteran was assigned a 20 percent 
disability rating for traumatic arthritis of the third 
metatarsophalangeal joint of the left foot through January 
11, 2006, and was assigned a 30 percent rating for the same 
disability thereafter.  The Veteran has also been assigned a 
separate 10 percent rating for a scar of the third toe of the 
left foot since April 10, 2000.  

The Board notes that the Veteran does not currently satisfy 
the schedular criteria for TDIU.  The Board is, of course, 
cognizant that the rating increase resulting from the grants 
of service connection for hearing loss and tinnitus could 
conceivably change his combined disability rating under 
38 C.F.R. § 4.25.  Nevertheless, the Board will consider the 
issue of entitlement to a TDIU on an extraschedular basis.  
With respect to this issue, the Board must determine whether 
the Veteran is, in fact, unemployable due to his service-
connected disabilities.  As the Board finds that he has not 
been shown to be unemployable due to these disabilities, to 
include hearing loss and tinnitus, the Board finds no 
prejudice in proceeding to adjudicate the TDIU claim prior to 
the assignment of his initial ratings for those disabilities.

While the record does reflect that the Veteran's service-
connected left foot disability has been evaluated as 
"severe" and rated accordingly, the greater weight of the 
evidence is against finding that the Veteran is unable to 
work due to his left foot disabilities.  The February 2006 VA 
examination report notes that the Veteran used to put in 20 
to 25 hours per week of work in a local deli, but in the last 
year, had to three hours per day for three days a week.  He 
specifically attributed this to his foot pain.  However, 
during his personal hearing, he testified that his career had 
been as a printer, but that he had retired from that job at 
62.  He later went to work to work in a deli where he worked 
for seven years.  The Veteran explained that he initially 
worked full-time, but then went part-time due to his leg, and 
eventually quit the job when it became too difficult.  He 
acknowledged later suffering a stroke, but indicated that it 
occurred after he had already stopped working, and that he 
did not feel that any residuals from the stroke that would 
interfere with his job.

This testimony is consistent with the report of the 
subsequent January 2009 VA joints examination, wherein it was 
noted that the Veteran had worked from 20 to 25 hours per 
week at a deli, but had stopped working due to hip and back 
pain.  Although it was noted during that examination that he 
had functional limitations on standing and walking due to his 
foot disabilities, it was also noted that he was very limited 
in mobility primarily as a result of his hip disability.

As noted above, service connection has not been granted for a 
left hip disability.  Therefore, the levels of impairment 
caused by this disability may not be considered in connection 
with the TDIU claim.  While the Veteran's service-connected 
foot disabilities likely do cause difficulties at work, it 
must be noted that the disability rating currently assigned 
is a recognition of significant industrial incapacity.  
However, it appears that the greater weight of the evidence 
suggests that his foot disabilities are not so severe as to 
totally preclude employment, and that it was only after 
experiencing worsening back and hip problems that the Veteran 
became unable to work full-time.  This conclusion is 
consistent with the findings on his January 2009 VA 
examination, and with VA outpatient treatment records dated 
throughout 2006 and 2007, which show frequent complaints of 
increasing left hip pain.

Thus, the evidence does not demonstrate unemployability due 
solely to his foot disability, and the Board also does not 
believe that the Veteran's hearing loss and tinnitus, 
combined with the left foot disability, render him 
unemployable.  In this regard, the Board notes that Veteran 
has not claimed that his hearing loss and tinnitus have 
rendered him unemployable, and there is no other evidence 
suggesting this is the case.

The Board finds that the preponderance of the credible and 
probative evidence demonstrates that the Veteran's service-
connected disabilities do not prevent him from securing and 
following substantially gainful employment.  Thus, the 
criteria for consideration of TDIU on an extraschedular basis 
are not met, and the benefit sought on appeal is denied.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


